Order entered November 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00704-CR

                       JEROME JOHNSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F01-53637-JH

                                    ORDER

      For reasons stated in the Court’s memorandum opinion of this date,

appellant’s October 3, 2022 motion for judicial notice is DENIED.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE